      Case: 1:19-cv-05598 Document #: 1 Filed: 08/20/19 Page 1 of 6 PageID #:1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS


 ANGEL CHEVRESTT,

                               Plaintiff,                     Docket No. 1:19-cv-5598

        - against -                                           JURY TRIAL DEMANDED


 PADDOCK PUBLICATIONS, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Angel Chevrestt (“Chevrestt” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Paddock Publications, Inc. (“Paddock” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of a tiny apartment in

New York, owned and registered by Chevrestt, a professional photographer. Accordingly,

Chevrestt seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case: 1:19-cv-05598 Document #: 1 Filed: 08/20/19 Page 2 of 6 PageID #:1




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Illinois and is registered with the Illinois

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Chevrestt is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 280 East 10th

Street, Apt. 29., New York, New York 10009.

       6.      Upon information and belief, Paddock is a foreign business corporation organized

and existing under the laws of the State of Illinois, with a place of business at 95 W. Algonquin

Road, Arlington Heights IL 60005. Upon information and belief, Paddock is registered with the

Illinois Department of Corporations to do business in Illinois. At all times material hereto,

Paddock has owned and operated a website at the URL: www.DailyHerald.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Chevrestt photographed a tiny apartment in New York (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Chevrestt then licensed the Photograph to the New York Post. On December 13,

2009, the New York Post ran an article that featured the Photograph titled NY’s tiny apartments.

See URL: https://nypost.com/2009/12/13/nys-tiny-apartments/#4. Chevrestt’s name was featured

in a gutter credit identifying him as the photographer of the Photograph. A screenshot of the

Photograph on the articel is attached hereto as Exhibit B.
       Case: 1:19-cv-05598 Document #: 1 Filed: 08/20/19 Page 3 of 6 PageID #:1




       9.      Chevrestt is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-105-438.

       B.      Defendant’s Infringing Activities

       11.     Paddock ran an article on the Website entitled New York City extols virtues of tiny

apartments. See: https://www.dailyherald.com/article/20130122/business/701229954/. A

screenshot of the Photograph on the Website is attached hereto as Exhibit C.

       12.     Paddock did not license the Photograph from Plaintiff for its article, nor did

Paddock have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Paddock infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Paddock is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by Paddock have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.
       Case: 1:19-cv-05598 Document #: 1 Filed: 08/20/19 Page 4 of 6 PageID #:1




       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       18.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

       19.     Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph

stating, “Angel Chevrestt” and placed it on its Website without the gutter credit.

       20.     Upon information and belief, Paddock intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       21.     The conduct of Paddock violates 17 U.S.C. § 1202(b).

       22.     Upon information and belief, Paddock’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Paddock intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Paddock also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.
      Case: 1:19-cv-05598 Document #: 1 Filed: 08/20/19 Page 5 of 6 PageID #:1




       24.     As a result of the wrongful conduct of Paddock as alleged herein, Plaintiff is

entitled to recover from Paddock the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Paddock because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from Paddock statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Paddock be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Paddock be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);
      Case: 1:19-cv-05598 Document #: 1 Filed: 08/20/19 Page 6 of 6 PageID #:1




       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 19, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Angel Chevrestt
